Holcomb, C. J.
(concurring)—Although compelled by tbe state of tbe case to do so, I concur in tbe above result with great reluctance, because tbe judgment appealed from was a most ill-founded one, and our former judgment of reversal was eminently correct. Moreover, tbe procedure of counsel for respondent was exceedingly inapt and highly untimely. Tbe “juggling” of tbe record below, so as to confuse it, was also reprehensible.
However, this court acquires jurisdiction only within a definite statutory period, which was exceeded, and respondent seems to have raised tbe jurisdictional question before this court bad finally lost jurisdiction to determine its jurisdiction.